Citation Nr: 1020506	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-21 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1974 to February 
1976.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied a disability rating in 
excess of 30 percent for the Veteran's service-connected 
bipolar disorder.

The case was previously before the Board in October 2009 and 
was remanded for further development.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review of the 
issues decided herein.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The Veteran presented testimony in a videoconference hearing 
before the undersigned Veterans Law Judge in August 2009.  A 
transcript of the hearing is associated with the Veteran's 
claim folder.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's bipolar 
disorder has not been manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks; 
difficulty in understanding complex commands; impaired 
memory, judgment, or abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for bipolar disorder have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.126, 4.130, 
Diagnostic Code 9432 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DCs]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. 
Cir. 2009).

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, the record reflects 
that the purpose of the notice was not frustrated.  Vazquez-
Flores, 22 Vet. App. at 49.

In an April 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected bipolar disorder, the evidence must show that his 
condition "ha[d] gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The July 2005 rating 
decision explained the criteria for the next higher 
disability rating available for bipolar disorder under the 
applicable diagnostic code.  The May 2006 statement of the 
case provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected 
bipolar disorder, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  

VA has obtained service treatment records, afforded the 
appellant physical examinations, obtained medical opinions as 
to the etiology and severity of disabilities, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Rating Claims

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Separate ratings can be assigned when the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Factual Background

The Veteran is seeking a disability rating in excess of 30 
percent for service-connected bipolar disorder.  In a July 
2002 rating decision, service connection was awarded 
effective October 2001, and a 30 percent rating has been 
continuously in effect since then.  The Veteran contends that 
his symptoms warrant a higher rating.  Specifically, he 
alleges that his depressive periods are worsening and he has 
difficulty motivating himself.  

VA outpatient treatment records reflect that the Veteran was 
seen in April 2004 for an episode of depression that began in 
January 2004, when he lost his job and became unable to drive 
because of worsening vision.  He described lack of 
motivation, feelings of worthlessness and guilt, and 
decreased concentration.  He denied suicidal or homicidal 
ideation.  The Veteran was appropriately groomed and dressed, 
and he was cooperative and oriented.  There was psychomotor 
retardation, but cognitive functioning was intact.  His 
memory was good and his thought process was coherent.  His 
mood was dysphoric and there was some tearing when discussing 
his vision loss, but otherwise his affect was flat.  The 
Veteran's speech was slowed, but his insight was good and his 
judgment intact.  The examiner diagnosed bipolar disorder 
with major depressive episode and assessed the Veteran's GAF 
as 43.  At follow-up appointments in July and October 2004, 
the Veteran reported that his mood was still down and he was 
staying in bed a lot of the time.  He was not taking his 
medicine as prescribed. 

The Veteran was afforded a VA mental health examination in 
April 2005.  The Veteran was neatly groomed, and the examiner 
noted that his intelligence was well above average.  He was 
reported to have worked "fairly steadily over the years," 
mainly in managerial positions.  His thoughts were well-
organized with no evidence of psychotic content or process.  
He was not anxious and his mood was mildly depressed.  There 
were no manifestations of psychosis.  The Veteran 
demonstrated good cognitive function and memory.  His GAF was 
assessed as 53.  

In outpatient appointments in April 2005, the Veteran 
reported that his medication made him feel melancholy and he 
missed the "upswings."  In May and June 2005, he continued 
to endorse symptoms of depression, including low mood, 
anhedonia, hypersomnia, psychomotor retardation, low energy, 
and difficulty concentrating.  His GAF was determined to be 
61.  The Veteran attended group therapy from August 2005 
through March 2006.

VA outpatient treatment records reflect that the Veteran 
reported in September 2006 that he was "struggling," due to 
radiation therapy which he was undergoing to treat prostate 
cancer.  Nonetheless, he was taking 16.5 hours of college 
courses and maintaining a 3.5 grade point average.  In March 
2007, the Veteran reported that he had not been taking his 
medications.  He stated that he was not sleeping well and had 
been depressed.  He was having trouble with his girlfriend, 
but he had earned all As in school.  He reported that he was 
smoking marijuana on a regular basis.  On examination, the 
Veteran was alert and oriented with appropriate affect and 
normal speech.  His described his mood as sometimes depressed 
and sometimes elevated. His thought process was logical and 
coherent, and he denied psychotic symptoms and suicidal or 
homicidal ideation.  

During a July 2007 outpatient appointment, the Veteran 
reported that he had been tolerating his medication but it 
had run out one month earlier.  He stated that he enjoyed 
going to church and getting social and spiritual support.  He 
had episodic depressive symptoms but was generally on the 
euthymic/hypomanic spectrum.  He had no suicidal ideation.  
The Veteran's speech was fluent and goal-directed and his 
affect euthymic.  His insight and judgment were good.  In 
January 2008, he was still off his medication, with the 
examiner's approval, and was experiencing tolerable mood 
swings.  He reported that he had recently separated from his 
girlfriend.  

The Veteran was seen in outpatient treatment in June 2008.  
He was adequately groomed and dressed and denied any 
psychotic or manic symptoms.  He appeared to be doing well 
without medications.  There was no evidence of psychomotor 
retardation or agitation, and the Veteran's mood was "ok."  
His speech was normal, and his thought form was logical.  His 
insight and judgment were fair.  He was not suicidal or 
homicidal, and there was no evidence of delusions.  The 
examiner assessed his GAF as 55.  In December 2005, he again 
had a normal mood with no mania or depression.  He utilized 
church and fellowship, rather than medication, to reduce his 
cycling, and the examiner noted that he appeared to be doing 
well without medication.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA psychiatric examination in December 2009.  The 
examiner reviewed the claims file and noted the Veteran's 
history of bipolar disorder.  The Veteran reported that he 
had resumed his medication two weeks earlier due to mood 
swings and missing a week of school due to depression.  The 
Veteran was well groomed and dressed and engaging in his 
speech.  He had regular rate and rhythm of speech, and he was 
articulate.  He described his mood as "okay."  His affect 
was euthymic without evidence of hypomania, and he denied 
psychotic or manic symptoms.  The Veteran's thought process 
was linear, logical, and goal directed.  He denied suicidal, 
homicidal, or paranoid ideations.  His insight and judgment 
very good and cognition was intact.  The examiner determined 
that the Veteran was currently in a mildly depressed phase, 
and he assessed his GAF as 53.  He noted that this GAF was 
consistent with what other clinicians had determined and 
reflected the fact that, while the Veteran's mood was good at 
times, he could have mood lability which results in 
significant depressive episodes.  He stated that the Veteran 
had moderate difficulty in social, occupational, or school 
functioning as a result of bipolar disorder when unmedicated.  
However, the Veteran seemed to be stable when medicated.  The 
examiner noted that there had been no suicidal ideation since 
1984, and the Veteran seemed to be independent and fairly 
high-functioning.  The Veteran was California Student of the 
Year in 2009 and had won a scholarship to study in South 
Africa.  In addition, he had worked from 2007 to 2009 until 
he was laid off due to budget constraints.  

Legal Criteria and Analysis

The schedule for rating mental disorders is set forth in 38 
C.F.R. § 4.130.  Bipolar disorder is evaluated under, 
Diagnostic Code (DC) 9432.  A 30 percent evaluation is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
the patient generally functions satisfactorily with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, or 
recent events.)  38 C.F.R. § 4.130, DC 9432.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).
When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment. 38 
C.F.R. § 4.126.

In evaluating psychiatric disorders, the VA has adopted the 
nomenclature of the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  Diagnoses of 
mental disorders should conform to DSM-IV, and they often 
include an Axis V diagnosis, or a Global Assessment of 
Functioning (GAF) score. GAF scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores of 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores of 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

After carefully reviewing the evidence of record, the Board 
concludes that a disability rating in excess of the currently 
assigned 30 percent is not warranted for any time during the 
appeals period.  The medical evidence shows that the Veteran 
has consistently demonstrated no more than moderate 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Although he experienced occasional mood swings, the 
Veteran's moods are generally stable and are improved with 
medication.  Despite periodic depressed moods and sleep 
impairment, the Veteran generally functions satisfactorily, 
consistent with a 30 percent rating.  

The evidence does not demonstrate that the Veteran has had 
any significant occupational or social impairment.  Rather, 
the evidence indicates that he has done well in school and 
maintained social relationships with friends and in his 
church.
In addition, he has not exhibited symptoms such as speech 
difficulties, panic attacks, difficulty in understanding 
complex commands, or impaired memory, judgment; or abstract 
thinking.  Therefore, the criteria for a higher rating for 
bipolar disorder are not met.  

The Veteran has reported that his service-connected 
psychiatric disability has caused him to miss some periods of 
school.  As such, the Board must adjudicate the issue of 
whether referral for an extraschedular rating is warranted.  
See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's bipolar disorder.  
The Veteran's disability is manifested by impairment in 
social and occupational functioning.  The rating criteria 
contemplate these impairments; hence, referral for 
consideration of an extraschedular rating is not warranted.  
Thun v. Peake, 22 Vet. App. 111 (2008).  

In reaching this determination, the benefit-of-the-doubt rule 
has been applied. 38 U.S.C. § 5107(b); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A disability rating in excess of 30 percent for bipolar 
disorder is denied. 




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


